 Case 3:20-cr-30108-SMY Document 36 Filed 05/03/21 Page 1 of 2 Page ID #134




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                      )
                                               )
                               Plaintiff,      )
                                               )
                vs.                            )      CRIMINAL NO. 20-CR-30108-SMY
                                               )
VICTOR L. COOKS, III,                          )
                                               )
                               Defendant.      )

                ORDER OF FINDING OF NO THIRD-PARTY INTERESTS
                        (FINAL ORDER OF FORFEITURE)

       On January 27, 2021, this Court entered a preliminary order for forfeiture (Doc. 30) against

defendant Victor L. Cook, III, for the following property which had been seized from the

defendant:

       A Black and Silver Taurus, PT40 .40 caliber pistol bearing serial number
       SEW08436, and any and all ammunition possessed therewith.

       The order further provided that the government would provide an opportunity for persons

to claim a legal interest in the property pursuant to 21 U.S.C. § 853(n)(1).

       The Court notes that notice was published by the government on an official government

website, www.forfeiture.gov, for 30 consecutive days beginning October 24, 2020, and ending

November 22, 2020, and that no third party filed a petition within 30 days after the last date of the

publication to allege an interest in the property.

       Consequently, the Court hereby finds, pursuant to 21 U.S.C. § 853(n)(7), that no third-

party petitions were filed and that the United States of America has clear title to the above-

described property that is the subject of the Order of Forfeiture (Doc. 30) filed on January 27,

2021, namely:

       A Black and Silver Taurus, PT40 .40 caliber pistol bearing serial number
                                            Page 1 of 2
 Case 3:20-cr-30108-SMY Document 36 Filed 05/03/21 Page 2 of 2 Page ID #135




       SEW08436, and any and all ammunition possessed therewith.

       The United States Marshal or the property custodian for the Federal Bureau of

Investigations shall dispose of the property according to law.

IT IS SO ORDERED.

DATED: May 3, 2021


                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
